2016 WI 25

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2016AP217-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Bradford A. Borman, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Bradford A. Borman,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST BORMAN

OPINION FILED:          April 15, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                          2016 WI 25
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.     2016AP217-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Bradford A. Borman, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
             Complainant,
                                                                  APR 15, 2016
      v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Bradford A. Borman,

             Respondent.




      ATTORNEY      disciplinary         proceeding.       Attorney          publicly

reprimanded.



      ¶1     PER   CURIAM.      This   is    reciprocal      discipline       matter.

On January 29, 2016, the Office of Lawyer Regulation (OLR) filed

a complaint against Attorney Bradford A. Borman, seeking the

imposition of discipline reciprocal to that imposed by the Maine

Board of Overseers of the Bar.               On October 8, 2015, the Maine

Board   of   Overseers     of   the    Bar   publicly     reprimanded        Attorney

Borman based on two counts of misconduct.
                                                                             No.    2016AP217-D



    ¶2       Attorney        Borman      was        admitted      to     practice       law     in

Wisconsin in 2001.           He was admitted to practice law in Maine in

2007.    His Wisconsin law license was administratively suspended

in 2008, for failure to comply with continuing legal education

(CLE) requirements.           His Wisconsin license remains suspended.

    ¶3       On    February       24,    2016,       Attorney       Borman    and       the    OLR

entered into a stipulation whereby Attorney Borman agrees it

would   be   appropriate          for    this       court    to   impose     the    level       of

discipline        sought     by    the       OLR      director,         namely,     a     public

reprimand.             The   stipulation            notes    that       Attorney        Borman's

misconduct        in    Maine     consisted          of     his   failure      to       file    an

affidavit demonstrating that he notified relevant parties of the

administrative          suspension      of     his        Maine   law    license        and    his

failure to respond to Maine disciplinary authorities.                                     A Bar

Grievance Commission panel of the Maine Board of Overseers of

the Bar found that Attorney Borman violated Maine Bar Rules by:

    (a)      failing to file an affidavit certifying that he

    provided            notice     to        certain         parties       after         an
    administrative              suspension,           in     violation       of     Rule

    7.3(i)(2)(B) of the Maine Rules; and

    (b)      failing to respond to Bar Counsel during their

    investigation of his misconduct, in violation of Rules

    8.1(b) and 8.4(a)(d) of the Maine Rules.

    ¶4       Supreme Court Rule (SCR) 22.22(3) states as follows:

         The supreme court shall impose the identical
    discipline or license suspension unless one or more of
    the following is present:


                                                2
                                                                                No.     2016AP217-D


           (a) The procedure in the other jurisdiction was
      so lacking in notice or opportunity to be heard as to
      constitute a deprivation of due process.

           (b) There was such an infirmity of proof
      establishing the misconduct or medical incapacity that
      the supreme court could not accept as final the
      conclusion in respect to the misconduct or medical
      incapacity.

           (c)   The   misconduct   justifies                          substantially
      different discipline in this state.
      ¶5     Attorney      Borman       does       not     claim       that       any     of     the

defenses found in SCR 22.22(3)(a)-(c) apply.                                Attorney Borman

further     states     that     his   entry        into       the    stipulation         did     not

result     from   plea    bargaining.              He     represents        that        he     fully

understands the misconduct allegations; he fully understands the

ramifications should this court impose the stipulated level of

discipline;       he   fully     understands            his    right       to    contest       this

matter; he fully understands his right to consult with counsel;

and   his    entry      into    the    stipulation             is    made       knowingly        and

voluntarily,      and    represents          his    decision         not    to    contest        the

misconduct alleged in the OLR's complaint or the level and type

of discipline sought by the OLR director.

      ¶6     After      fully    reviewing          the       matter,       we        accept     the

parties' stipulation.           We agree that it is appropriate to impose

the discipline identical to that imposed by the Maine Board of

Overseers of the Bar, namely, a public reprimand.                                     Since this

matter was resolved by means of a stipulation, the OLR has not

sought the imposition of costs and we do not assess any costs.

      ¶7     IT   IS    ORDERED       that    Bradford          A.    Borman      is     publicly
reprimanded.

                                              3
                                                      No.   2016AP217-D



    ¶8   IT   IS     FURTHER   ORDERED   that   the   administrative

suspension of Bradford A. Borman's Wisconsin law license for

failure to comply with continuing legal education requirements

remains in effect.




                                  4
    No.   2016AP217-D




1